Citation Nr: 1644241	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-01 628	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

2.  Entitlement to a higher initial rating for left knee osteoarthritis, rated at 10 percent prior to March 9, 2012, at 100 percent beginning May 1, 2012, and at 30 percent beginning May 1, 2013.

3.  Entitlement to an initial rating in excess of 10 percent for left knee laxity prior to February 3, 2016, and a rating higher than 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 20 percent for right knee laxity.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for left bunionectomy. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in pertinent part, granted service connection for left knee arthritis and assigned a 10 percent rating effective February 25, 2008, granted service connection for right knee osteoarthritis and assigned a 10 percent rating, effective February 25, 2008, and denied service connection for bilateral ankle disabilities and bilateral foot disabilities.  A December 2009 rating decision granted a separate 10 percent rating for left knee laxity, effective March 12, 2009.   

In November 2010, the Veteran provided testimony at a video conference Board hearing.  A transcript of the hearing is of record.  

When the case was before the Board in March 2012, the claims of entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis, entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis, entitlement to an initial rating in excess of 10 percent for left knee laxity, entitlement to service connection for a bilateral ankle disability and entitlement to service connection for a bilateral foot disability were remanded for additional development.

In a May 2012 rating decision, a temporary evaluation of 100 percent has been assigned effective March 9, 2012 based on surgical or other treatment necessitating convalescence.  An evaluation of 100 percent is assigned from May 1, 2012.  An evaluation of 30 percent is assigned from May 1, 2013.

In a November 2012 rating decision, the RO granted service connection for degenerative joint disease of the ankles, and granted service connection for bilateral foot arthritis.  

In December 2015 the Board remanded the claims of service connection for bilateral pes planus and left bunionectomy, as well as the claims for increased ratings for bilateral knee disorders, for additional development.  

In a rating decision in April 2016, the Appeals Management Center (AMC) increased the Veteran's disability rating for left knee laxity to 20 percent effective February 3, 2016, and granted a separate 20 percent evaluation for laxity of the right knee also effective February 3, 2016.  That decision also granted service connection for bilateral pes planus with left foot plantar fasciitis and residual left foot bunionectomy, and assigned an initial disability rating of 30 percent, effective January 14, 2008.

To the extent that increased and separate ratings have been assigned for the bilateral knee disorders throughout the pendency of this appeal, because the increased ratings do not represent a grant of the maximum benefits allowable, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, although the Veteran has asserted that he is unable to work, a claim for TDIU was denied in an April 2010 rating decision. The Veteran did not file an appeal on the issue.  Further, the record since April 2010 does not raise the issue of entitlement to TDIU.  Thus, the issue of entitlement to a TDIU rating is not properly before the Board.  Id.   

The claims for entitlement to increased disability ratings for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Service connection for bilateral pes planus with left foot plantar fasciitis and residual left foot bunionectomy was granted by the AMC in an April 2016 rating decision.


CONCLUSION OF LAW

As the Veteran's appeal concerning entitlement to service connection for bilateral pes planus with left foot plantar fasciitis and residual left foot bunionectomy was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the Veteran's claims for bilateral foot disabilities by rating action dated in December 2008.  The Veteran timely submitted a notice of disagreement and perfected a substantive appeal.  In March 2012 and December 2015, the Board remanded the appeal for further evidentiary development.  Following the additional development directed by the Board, by rating action dated in April 2016, the AMC granted service connection for bilateral pes planus with left foot plantar fasciitis and residual left foot bunionectomy and assigned a 30 percent disability rating, effective from the date of claim on January 14, 2008.  The Veteran has not disagreed with effective date or the rating assigned, and in any event, such would be downstream issues from the issue of service connection that was on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 

Thus, because service connection was granted for the Veteran's bilateral pes planus with left foot plantar fasciitis and residual left foot bunionectomy there remains no case or controversy regarding the appeal for service connection; thus, the appeal as to that issue is dismissed.  38 U.S.C.A. § 7105 (West 2014); see also Grantham, 114 F.3d 1156. 


ORDER

The appeal of entitlement to service connection for bilateral pes planus with left foot plantar fasciitis and residual left foot bunionectomy is dismissed.


REMAND

While all requested development was accomplished on remand, the Board must reconsider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from February 2016, and concludes that these findings do not meet the specifications of Correia.  Given this, and the fact that the examination report dates from several years ago, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c) (4).

Accordingly, the case is REMANDED for the following action:

1.  Relevant ongoing VA treatment records should be obtained and associated with the claims file.  If relevant records do not exist, the claims file should be annotated to reflect such.

2.  The Veteran must be afforded a VA medical examination, with an examiner who has reviewed the entire claims file.  The examiner must interview the Veteran as to the current severity and symptoms of his bilateral knee disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

For each knee the examiner must address range of motion, painful motion, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examiner should further address, as pertinent, the following: instability, ankyloses and impairment of semilunar cartilage.

All opinions must be supported by a detailed rationale in a typewritten report. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Then, adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


